Title: To George Washington from Brigadier General Edward Hand, 13 November 1778
From: Hand, Edward
To: Washington, George


  
    Sir
    Coughnawaga [N.Y.] 13th Novr 1778
  
When I wrote your Excy from Albany 10th I mentioned the information I had of an intended Attack on Cherry Valley, & the Steps I had taken to prevent the Ill effects of it, but unluckily, the Enemys Sudden Approach & our Own Tardiness has prevented a timely relief.
The Enemy (in what numbers I cant learn) came on Col. Alden by Surprise the 11th what has Since happend, the Inclosed letters from Cols. Clock & Fisher will give you as good an Acct of as I can learn—the Militia do not turn out with that Spirit or alacrity I could wish—I have pressed Col. Vanscaik to march on with as great diligence as possible & expect Some Militia from Schenectady will join him: If Col. Clocks party does not relieve the Fort it is likely it will fall. I am Sir with much respect your Excys Most Obedt Hble Servt

  Edwd Hand

